In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00766-CR
          01-04-00767-CR
____________

ARCHIE ARTIE HUNTER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause Nos. 970076 and 970077



 
MEMORANDUM  OPINION
               Appellant, Archie Artie Hunter, pleaded guilty to two charges of forgery of
a commercial instrument.  He also pleaded true to the elements in two enhancement
paragraphs that he had prior felony convictions.  In accordance with his plea bargain
agreement with the State, the trial court sentenced appellant to confinement for 17
years in each case.  Appellant filed a timely pro se notice of appeal that included both
cause numbers.  We dismiss the appeals for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Griffin v. State, No. 1092-03, passim (Tex. Crim. App. Sept.
29, 2004) (designated for publication); Tex. R. App. P. 25.2(a)(2).
               The trial court’s certifications of appellant’s right to appeal in these cases
state that these are plea-bargained cases and appellant has no right to appeal.  The
record supports the certifications.  We must dismiss an appeal if the trial court’s
certification shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
               All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).